Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 1-7, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al (Pub. No.:  US 2018/0130739).

3.	Regarding independent claim 1, Miura et al teaches an integrated circuit structure (Fig. 1, Fig. 4), comprising: a pad region (Fig. 4, #51) comprising a plurality of signal pads (Fig. 4, #51, VDDQ, VSS, DQ0-DQ7, DM etc.) arranged along a target direction (Fig. 4, along #57b direction); and a first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) arranged on one side (see Fig. 4) of the pad region (Fig. 4, #51), the first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) comprising a plurality of signal input circuit modules (Fig. 4, through via pads) arranged along the target direction (Fig. 4, along #57b direction) and correspondingly connected to the plurality of signal pads (Fig. 4, #51, VDDQ, VSS, DQ0-DQ7, DM etc.) respectively, each of the plurality of signal input circuit modules (Fig. 4, through via pads) being configured to Fig. 4, data lines DQ0-DQ7) and write a sampling result (Fig. 4, DQ) into a storage array (Fig. 2, #11); and, wherein a size of the first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) along the target direction (Fig. 4, along #57b direction) is smaller than (see Fig. 4,  one of #51 vs# 60 for example) that of the pad region (Fig. 4, #51) along the target direction (Fig. 4, along #57b direction).  
4. 	Regarding claim 2, Miura et al teaches each of the plurality of signal pads (Fig. 4, #51, VDDQ, VSS, DQ0-DQ7, DM etc.) comprise: a first differential data strobe pad (Fig. 4, DQS_t for example), a second differential data strobe pad (Fig. 4, DQS_c for example), a data mask pad (Fig. 4, DM for example), and a plurality of data input/output pads (Fig. 4, DQ0-DQ7 for example).  
5. 	Regarding claim 3, Miura et al teaches the pad region (Fig. 4, #51) further comprises: a plurality of power source pads (Fig. 4, VDDQ pad) and a plurality of ground pads (Fig. 4, VSS pad).  
6. 	Regarding claim 4, Miura et al teaches the pad region (Fig. 4, #51) comprises: a first pad subregion (Fig. 4, #54, from DQ0 pad to DQ3 pad) and a second pad subregion (Fig. 4, #54 from DQ4 to DQ7 pad), the first pad subregion (Fig. 4, #54, from DQ0 pad to DQ3 pad) and the second pad subregion (Fig. 4, #54 from DQ4 to DQ7 pad) comprising an equal number (Fig. 4, #54 both contain four data I/O pads) of data input/output pads (Fig. 4, DQ0-DQ7 for example), and the number being half of the total number (Fig. 4, total number data pads are eight) of data input/output pads (Fig. 4, DQ0-DQ7 for example); wherein the first differential data strobe pad (Fig. 4, DQS_t for example), the second differential data strobe pad (Fig. 4, DQS_c for example) and the data mask pad (Fig. 4, DM for example) are arranged between (see Fig. 4) the first pad subregion (Fig. 4, #54, from DQ0 pad to DQ3 pad)  and the second pad subregion (Fig. 4, #54 from DQ4 to DQ7 pad).  
7. 	Regarding claim 5, Miura et al teaches each of the plurality of signal input circuit modules (Fig. 4, through via pads) comprise: a data strobe circuit module (Fig. 4, through via connect to DQS_t and DQS_c), a data mask circuit module (Fig. 4, through via connect to DM), and a plurality of data input circuit modules (Fig. 4, through via connect to DQ0-DQ7).  
8. 	Regarding claim 6, Miura et al teaches the first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) comprises: a first circuit subregion (Fig. 4, #60, which connected from DQ0 pad to DQ3 pad) and a second circuit subregion (Fig. 4, #60, which connected from DQ4 pad to DQ7 pad), the first circuit subregion (Fig. 4, #60, which connected from DQ0 pad to DQ3 pad) and the second circuit subregion (Fig. 4, #60, which connected from DQ4 pad to DQ7 pad) comprising an equal number of data input circuit modules (Fig. 4, #54 both contain sub-region four data I/O pads, and number of vias are also equal to each other), and the number being half of the total number of data input circuit modules (see Fig. 4); wherein the data strobe circuit module and the data mask circuit module  (see Fig. 4) are arranged between the first circuit subregion (Fig. 4, #60, which connected from DQ0 pad to DQ3 pad) and the second circuit subregion (Fig. 4, #60, which connected from DQ4 pad to DQ7 pad).  
9. 	Regarding claim 7, Miura et al teaches the data strobe circuit module is connected (Fig. 6, where DQS clock is routed to the DQS_c and DQS_t) to the first Fig. 4, DQS_t for example) and the second differential data strobe pad (Fig. 4, DQS_c for example), respectively.  
10	Regarding independent claim 10, Miura et al teaches a memory (Fig. 2), comprising an integrated circuit structure (Fig. 1, Fig. 4), wherein the integrated circuit structure (Fig. 1, Fig. 4) comprising: Page 3 of 6KILPATRICK TOWNSEND 75470569 1Appl. No. 17/243,461Attorney Docket No.: 107033-1238366 Amdt. dated January 04, 2022Response to Office Action of December 07, 2021a pad region (Fig. 4, #51) comprising a plurality of signal pads (Fig. 4, #51, VDDQ, VSS, DQ0-DQ7, DM etc.) arranged along a target direction (Fig. 4, along #57b direction); and a first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) arranged on one side (see Fig. 4) of the pad region (Fig. 4, #51), the first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) comprising a plurality of signal input circuit modules (Fig. 4, through via pads) arranged along the target direction (Fig. 4, along #57b direction) and correspondingly connected to the plurality of signal pads (Fig. 4, #51, VDDQ, VSS, DQ0-DQ7, DM etc.) respectively, each of the plurality of signal input circuit modules (Fig. 4, through via pads) being configured to implement a sampling operation of an input signal (Fig. 4, data lines DQ0-DQ7) and write a sampling result (Fig. 4, DQ) into a storage array (Fig. 2, #11); and, wherein a size of the first circuit region (Fig. 4, #60, #55a-#55d, #60’ and #60”) along the target direction (Fig. 4, along #57b direction) is smaller than (see Fig. 4,  one of #51 vs# 60 for example) that of the pad region (Fig. 4, #51) along the target direction (Fig. 4, along #57b direction).  


Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	With respect to claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to a distance between adjacent signal input circuit modules is less than a distance threshold; and wherein the distance threshold is determined based on the size of the pad region along the target and size of each of the plurality of signal input circuit modules along the target direction
 13.	With respect to claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to a second circuit region arranged on same side of the pad region with respect to the first circuit region, the second circuit region comprising a plurality of signal output circuit modules arranged along the target direction and correspondingly connected to the plurality of signal pads respectively, each of the plurality of signal output circuit modules being configured to read data stored in the storage array.



Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
02/16/2022
/HAN YANG/
Primary Examiner, Art Unit 2824